USCA4 Appeal: 21-7208      Doc: 9        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7208


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARK DEVIN PARTMAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Cameron McGowan Currie, Senior District Judge. (3:07-cr-00377-CMC-1)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Mark Devin Partman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7208      Doc: 9         Filed: 02/22/2022      Pg: 2 of 2




        PER CURIAM:

               Mark Devin Partman, a federal prisoner, appeals from the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. We review a district court’s denial of a motion for compassionate release for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S Ct.

        383 (2021). We have reviewed the record and discern no abuse of discretion. The district

        court denied Partman’s motion after assessing the applicable 18 U.S.C. § 3553(a) factors

        and sufficiently explained its reasons for the denial. See United States v. High, 997 F.3d

        181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion). We therefore affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2